Measuring Device Comprising
At least One Fluid Channel for
Guiding a Measurement Fluid


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 08/04/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 18, line 8; change the phrase “measuring fluid exits the fluid channel at the at least one outlet;”  to  --measuring fluid exits the fluid channel at the at least one outlet; and--

Allowable Subject Matter
Claims 1 - 14 and 17 - 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Toner discloses a microfluidic device including a measurement system with a diamond shape cross section fluid channel that conveys a fluid along a sinusoidal course from inlet to outlet, Toner’s device is not part of a gas turbine engine. Furthermore, Toner’s device is directed to microfluidic fluid transport in enzymology or microbiology arts. No other prior art can be found to motivate or teach applicant’s gas turbine engine with a measuring device having a fluid channel comprises a diamond-shaped cross-section and from the at least one inlet to the at least one outlet comprises a course over which the measuring fluid entering the fluid channel is deflected by at least 90° before the measuring fluid exits the fluid channel at the at least one outlet, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.
Regarding claim 17, although Toner discloses a microfluidic device including a measurement system with a diamond shape cross section fluid channel that conveys a fluid along a sinusoidal course from inlet to outlet, Toner’s device is not part of a gas turbine engine. Furthermore, Toner’s device is directed to microfluidic fluid transport in enzymology or microbiology arts. No other prior art can be found to motivate or teach applicant’s aircraft with a measuring device having a fluid channel comprises a diamond-shaped cross-section and from the at least one inlet to the at least one outlet comprises a course over which the measuring fluid entering the fluid channel is deflected by at least 90° before the measuring fluid exits the fluid channel at the at least one outlet, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding claim 18, although Toner discloses a microfluidic device including a measurement system with a diamond shape cross section fluid channel that conveys a fluid along a sinusoidal course from inlet to outlet, Toner’s device does not include a cooling channel. Furthermore, no other prior art can be found to motivate or teach applicant’s measuring device having a fluid channel comprises a diamond-shaped cross-section and from the at least one inlet to the at least one outlet comprises a course over which the measuring fluid entering the fluid channel is deflected by at least 90° before the measuring fluid exits the fluid channel at the at least one outlet; and a body in which the at least one fluid channel and at least one cooling channel are provided; in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856